Title: IX. Albert Gallatin’s Remarks on the Draft Message, [on or before 16 November 1801]
From: Gallatin, Albert
To: Jefferson, Thomas


[on or before 16 Nov. 1801]
foreign powers friendly—effect if redress is meant, it seems wrong to raise expectations which probably will be disappointed—Quere whether Mr King’s negotiation should be hinted at?
Indians   Should not the attempt to treat be mentioned, stating also the determination not to press upon them any disagreeable demand? This to guard against any blame which the imprudence of the Commissrs. might occasion
Tripoly   more stress might be laid on the protection afforded by the frigates to our vessels which had been long blockaded & on the imminent peril from which our commerce in the Atlantic was preserved by the timely arrival of our squadron at the moment when the Tripolitans had already reached Gibraltar this early &a–it will be said that the specimen had already been given by Truxton—
Finances   in nearly the same ratio &a—the revenue has increased more than in the same ratio with population—1st because our wealth has increased in a greater ratio than population—2dly. because the Sea-ports & towns which consume imported articles much more than the country have encreased in a greater proportion (See census of New York, Philada. & Baltimore & compare their encrease with that of U. States) The greater encrease of wealth is due in part to our natural situation, but principally to our neutrality during the war—an evident proof of the advantages of peace notwithstanding the depredations of the belligerent powers
we may safely calculate on a certain augmentation, & war indeed unfor. calamities may change &a
It appears perfectly correct to make our calculations & arrangements without any regard to alterations which might be produced by the possible tho’ improbable event of the U.S. being involved in a war; but the alteration which may be produced by the restoration of peace in Europe should be taken into consideration. A reduction in the price of our exports would diminish our ability of paying & therefore of consuming imported articles, and it is perhaps as much as can be hoped for, if, taking an average of six or eight years immediately succeeding the peace, the natural encrease of population was sufficient to counterbalance the decrease of consumption arising from that cause. But supposing these to balance one another, there is still another cause of decrease of revenue arising from peace in Europe. Our enormous carrying trade of foreign articles, must be diminished by the peace. Having been much disappointed in the correctness of some of the custom house & Treasury documents on which I depended, I cannot ascertain with precision, but do not think far from the truth the following result vizt. that from 18 to 110th of our import revenue is raised on articles not consumed here, but exported without being entitled to drawbacks either because they have remained more than one year in the country, or are exported in too small parcels to be entitled, or for any other cause not ascertained. This item of revenue is not perhaps less at present than 1,200,000 dollars and as it does not rest on consumption but on an overgrown & accidental commerce, must be deducted from any calculation grounded on the gradual encrease of population & consumption. Could we depend only on a continuance of the present revenue from impost, we might at [once] dispense with all the int. taxes. For the receipts from that source for the year

  
    ending 30th June 1801 were
    9,550,500.56
  

to which must be added 716 of the additional duties on sugar & 1112 of the addit. duties of 2½ p% on merchandize which prior to 30th June 1800 paid only 10 p%; those addit. duties, on account of the credit given on duties, operated only in the proportion of 916 on the sugar duty & of 112 on the add. 2½ p%, for the year ending 30th June 1801


These 716 & 112 of the respective addit. duties are equal to about
520,000.—


So that the present revenue from impost is not less than
10,000,000  


But a permanent revenue from impost would be sufficient if amounting to
9,500,000  


For adding to it Dollars 250,000 for lands & 50,000 for postage
  300,000  



9,800,000  


and deducting for interest & paymt. of the debt a yearly sum of
7,200,000  


which will pay off about 
   
   Quere—I think 150,000 dollars more a year will be necessary

38 millions of the principal in 8 years leaves
2,600,000  


for the expences of Government which I estimate in the gross as followeth Civil list 600,000—miscellaneous 200,000—


foreign intercourse 200,000
1,000,000  


Military—the estimate for this year is 1,120,000


⅗ of which as per proposed reduction is say
672,000  


Indian dept. 72,000—Fortific. 120,000—


Arsenals & armouries 66,000
  258,000  



1,930,000  


leaving for the navy a sum equal to that for the army
  670,000  



2,600,000  


But for causes already assigned I dare not estimate the impost for the eight years 1802–1809 at more than an average of 9,000,000 to 9,250,000 dollars. It must, however, be observed that our expenditures of navy & for. intercourse may be diminished when a general peace takes place
now laid before you—The statements & report of the Secy. of the T. are by resolutions & by law respectively laid before Congress by the Secy.—It would be better to say “which according to law & the orders of the two houses will be laid before you”
taxes on stamps &a. may be immediately suppressed  Although the Executive has a right to recommend the suppression of any one tax, yet, in ordinary cases, it seems more proper to recommend or suggest generally a reduction of taxes without designating particularly some of them. If the recommendation could be general as to a whole class of taxes, such as all internal taxes, it would not have so much the appearance of what may be attacked as an interference with legislation details.
Œconomies in civil list   These may be popular; but I am confident that no department is less susceptible of reform; it is by far that in which less abuse has been practised; it exceeds but little the original sum set a part for that object; the reason is that, it being the one to which the people are most attentive, it has been most closely watched & any encrease attempted but with caution & repelled with perseverance. At an early period, I examined it critically & the reductions which might be made appeared so trifling, that, the whole time I was in Congress, eager as we all were to propose popular measures, & to promote economy, I never proposed, nor do I remember to have seen a single reduction proposed—It seems to me that the subject may be mentioned, but less stress laid on it
expences of foreign intercourse   The diplomatic depart. forms but a small item of these; the expences attending the Barbary powers & principally those which are incurred by Consuls, for. ministers & agents, for prosecution of claims & relief of seamen abroad, deserve particular consideration. If any measure has been taken to check these, it might be mentioned; if the subject has not yet been attended to, I would prefer using the word diplomatic, or, foreign ministers, rather than the general words “foreign intercourse.”
✓ I communicate an account of receipts &a. also appropriations   All those documents, prepared & signed by the Register; are transmitted on the first week of the Session by the Secy. to Congress. By the law constituting the Treasury departt., it is enacted that the Secy. shall lay before Congress or either house such reports, documents &a. as he may be directed from time to time. Hence, the invariable practice has been to call for financial information directly on the Treasy. depart. except in the case of loans where the authority had been given to the Presidt.; and for information respecting army navy or state depart. the application is always to the Presidt. requesting him to direct &a. The distinction, it is presumable, has been made in order to leave to Congress a direct power, uncontrouled by the Executive, on financial documents & information, as connected with money & revenue subjects. It would, at present, be much more convenient to follow a different course; if, instead of six or seven reports called for by the standing orders of one or the other house, I could throw them all into one to be made to you, it would unite the advantages of simplicity & perspicuity to that of connection with the reports made by the other departments; as all might then be presented to Congress through you & by you; but, I fear that it would be attacked as an attempt to dispense with the orders of the houses or of Congress, if the usual reports were not made in the usual manner to them; and if these are still made, it becomes useless for you to communicate duplicates. But the paragraph may be easily modified by saying “The accounts &a. will show &a.” Quere whether this remarkable distinction which will be found to pervade all the laws relative to the Treasy. Depart. was not introduced to that extent in order to give to Mr Hamilton a departt. independent of every executive controul? It may be remembered that he claimed under those laws the right of making reports & proposing reforms &a. without being called for the same by Congress. This was a Presidential power; for by the Constitution the President is to call on the departments for information, & has alone the power of recommending. But, in the present case, see the Act supplem. to the Act estab. the Tr. Dep. passed in 1800.
✓ Navy yards   Too much seems to be said in favour of the navy yards here.—Six appears too many & the legislature having heretofore authorized but two, it seems that a stronger recommendation to authorize a reduction of the number might be made, and a suggestion of the propriety of regulating by law to what kind of officers, their immediate superintendence should be committed.
Navy   If possible, it would be better to avoid a direct recommendation to continue in actual service a part of it; this subject should, as far as practicable, be treated generally, leaving the Legislat. to decide exclusively upon it.
✓ few harbours in the U.S. offer &a.   Is that fact certain? Portsmouth, Philada. & even Boston are perfectly defensible—But, if true, should it be stated in a public speech? Will it not be charged as exposing the nakedness of the land?

Sedition Act   The idea contained in the last paragraph had struck me; but to suggest its propriety to the legislature appears doubtful. Are we sure of a Senatorial majority originally opposed to that law? Quere as to Foster—
✓ Juries   A recommendation for a law, providing an impartial & uniform mode of summoning juries, & taking the power from the Marshals & clerks—from the judiciary & executive, would, if according with the sentiments of the Executive, come with propriety from him.
✓ progress of opinion &a.   is it perfectly right to touch on that subject? it appears to me more objectionable than the doubtful paragraph relative to compensation to sufferers under sedition act.

✓ There is but one subject not mentioned in the message which I feel extremely anxious to see recommended; it is generally that Congress should adopt such measures as will effectually guard against misapplication of public monies—by making specific appropriations whenever practicable—by providing against the application of monies drawn from the treasury under an appropriation, to any other object, or to any greater amount, than that for which they have been drawn—by limiting discretionary powers in the application of that money whether by heads of depart. or by any other agents–& by rendering every person who receives public monies from the Treasury as immediately, promptly & effectually accountable to the accounting officers (the Comptroller) as practicable. The great characteristic, the flagrant vice of the late administration has been total disregard of laws, & application of pub. monies by the Departments to objects for which they were not appropriated. Witness Pickering’s account; but if you will see a palpable proof & an evidence of the necessity of a remedy, see the Quart. mast. gen. account for 500,000 drs. in the office of the Account. of the War depart.
